Citation Nr: 0431553	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-31 181	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty in the 
Philippine Scouts from September 1946 to January 1949.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which, in pertinent part, denied service 
connection for PTB.  While service connection was also denied 
for peptic ulcer, the veteran limited his notice of 
disagreement to the PTB matter.


FINDING OF FACT

There is no current diagnosis of PTB, and no competent 
evidence that the veteran had PTB in service or within three 
years of service discharge.


CONCLUSION OF LAW

Service connection for PTB is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309  (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  Through an April 
2003 letter, the May 2003 RO decision, the September 2003 
statement of the case (SOC), a November 2003 letter 
specifically addressing the VCAA, and a March 2004 
supplemental SOC, he was notified of the evidence necessary 
to substantiate his claim.  In November 2003 correspondence, 
VA specifically apprised him of the duty to notify and assist 
provisions in the VCAA, with identification of the parties 
responsible for obtaining pertinent evidence.  Regarding 
timing of notice, the veteran was initially notified in April 
2003 (prior to the initial AOJ adjudication in this matter).  
Regarding notice content, the veteran was specifically 
advised in April 2003 to submit or identify any additional 
information or evidence that he believed would help to 
substantiate his claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has attempted to obtain any 
available service medical records through the National 
Personnel Records Center.  A May 2004 memorandum from the 
Assistant Veterans Service Center Manager detailed efforts 
taken to reconstruct the record through other sources, and 
informed the veteran that no information has been received 
that could form the basis for further search of his records.  
No available identified records remain outstanding.  VA's 
notice and assistance obligations are met.  No further notice 
or assistance to the veteran is required to comply with 
38 U.S.C.A. § 5103(a).  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

On an Enlistment Record and Report of Separation, "CHEST 
CONDITION" was typed above "Convenience of Government AR 
615-5 (PETS)" in a box for REASON AND AUTHORITY FOR 
SEPARATION.  "CHEST CONDITION" was also typed below "Blood 
type B" and "No time lost under AW 107" in a box for 
REMARKS.

A July 2002 response from the National Personnel Records 
Center indicated that the veteran's records were likely 
destroyed in the 1973 fire.  
In an April 2003 Application for Compensation and Pension, 
the veteran indicated that he was claiming compensation for 
disability due to a chest condition that reportedly began in 
1948 and was treated from August 2002 to February 2003 by Dr. 
PGB at the Candon General Hospital.  In a subsequent portion 
of the claim, he noted that PTB prevented him from working 
and that he had such condition from 1948 to the present.  

In a May 2003 statement, the veteran clarified that the 
disabilities for which he was seeking service connection were 
PTB and peptic ulcer.  With the statement, he submitted a 
medical certificate from FMB, MD, of the Candon General 
Hospital, certifying that he came in for consult on February 
24, 2003, due to cough and epigastric pain, managed as 
pneumonia and acute gastritis.  An associated August 2000 
radiological report noted that chest X-rays revealed a 
calcified aortic arch, with heart, diaphragm and bones 
intact.  The impression was atheromatous aorta.

In a March 2004 statement, the veteran reported that in April 
1954 (or 1951) he was treated by a Dr. Dusono in Sta. Maria, 
Ilocos Sur.  That physician was dead, but the veteran was 
presently using the same type of medicine as the physician 
had prescribed in the 1950s. 

In September 2004, the veteran submitted a statement waiving 
RO consideration of additional evidence and a July 2004 chest 
X-ray report noting findings of peribronchial haziness at the 
left base, slightly enlarged cardiac shadow, and intact 
diaphragm and bones.  The impressions were pneumonitis, left 
base, and mild cardiomegaly.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTB may also be granted (on 
a presumptive basis) if it is manifested to a compensable 
degree within three years following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran reports that he has had problems with PTB or a 
"chest condition" since service.  However, there are no 
service medical records or postservice medical records 
documenting that he had PTB during service or for decades 
following separation from service.  While "chest condition" 
was noted on the veteran's discharge report, that document 
does not identify the condition or otherwise indicate that 
the veteran had a chronic problem at separation.  From the 
time of the veteran's separation from service in January 1949 
until 2000, an interval of more than 50 years, there is no 
evidence of treatment for PTB or for any chest condition.  
While he notes treatment for some condition in the early 
1950s, the treatment provider is deceased and his records are 
reportedly unavailable.  

The veteran reported treatment at the Candon General hospital 
in 2002 and 2003, and the record contains a certification 
from that facility showing treatment for a cough and 
epigastric pain, managed as pneumonia and acute gastritis.  
The record also contains reports of chest X-rays showing an 
atheromatous aorta in August 2000 and pneumonitis in July 
2004.  PTB has not been diagnosed.  Any "chest condition" 
reported (such as pneumonia or pneumonitis identified in the 
recent records) has not been related by competent (medical) 
evidence to the veteran's service or to any PTB acquired 
therein.  

There is absolutely no competent evidence that the veteran 
has PTB that is related to service.  While he may believe 
that a current lung problem had its inception during service, 
where medical etiology is at issue, competent medical 
evidence is essential, and his lay opinion alone is 
insufficient to establish causality.  See Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claim, and service connection for PTB must be denied.       






ORDER

Service connection for PTB is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



